Order entered April 24, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01585-CV

                        IN THE INTEREST OF J.K.S.M., A CHILD

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-11655

                                          ORDER
        By letter filed April 16, 2014, Francheska Duffey, Official Court Reporter of the 330th

Judicial District Court, has informed us that appellant has not requested preparation of the

reporter’s record. Accordingly, we ORDER the appeal submitted without the reporter’s record.

See TEX. R. APP. P. 37.3(c). Appellant shall file his brief on the merits no later than May 27,

2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE